NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ION GEOPHYSICAL CORPORATION,
Plain,tiff-Cross Appellcmt, t
V.
SERCEL, INC.,
Defendan,t-Appella,n,t.
2011-1035, -1056
Appeals from the United States District Court for the
Eastern District of Texas in case no. 06-CV-0236, Judge
David J, Folsom.
ORDER
Input/Output, lnc. et al. inform the court that they
are now a single entity, ION Geophysical Corporation
(lON), and move to reform the caption ION moves to
dismiss Sercel Inc’s (Sercel) appeal. Sercel opposes. The
parties also move for an extension of time to file their
briefs.
Sercel informs the court that on February 16, 2011
the United States District Court for the Eastern District
of TeXas severed claims for supplemental damages and

ION GEOPHYSICAL V. SERCEL 2
reasonable royalty damages and issued a final judgment
and permanent injunction
Accordingly,
IT ls ORDERED THAT:
(1) ION’s motion to reform the caption is granted
The revised official caption is reflected above The motion
to dismiss is denied without prejudice to renewal
(2) The briefing schedule is stayed. The parties are
directed to inform this court, within 14 days of filing of
this order, whether these appeals should proceed or be
dismissed based on the trial court’s February 6, 2011
order.
FoR THE CoURT
 1 6  lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Matthew G. Reeves, Esq.
Gregory A. Castanias, Esq. us couR_!_:£)FF§l9PEALS irm
S20 THE FE'DFPAL ClRCUlT
l‘1AR 15ZU11
.lAN HilRBALY
Cl.EH(